Motion by respondent to dismiss, appeal from an order of the Civil Court of the City of New York, County of Kings, dated July 2, 1963, which denied appellant’s motion to vacate and set aside respondent’s notice of examination before trial of appellant. This appeal was erroneously taken to this court. The Appellate Term of the Supreme Court in the Second Judicial Department is presently vested with the jurisdiction of appeals from the Civil Court of the City of New York. Accordingly, the motion to dismiss the appeal and the appeal are transferred to said Appellate Term of the Supreme Court (see N. Y. Const., art. VI, § 5, subd. b; § 8, subd. d; order No. 47 of this court, dated July 12, 1962). Beldock, P. J., Hill, Rabin and Hopkins, JJ., concur.